Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION


Election/Restriction
  Applicant's election with traverse of C8-C-16 ester of a short chain carboxylic acid, in the reply filed on October 13, 2020 is acknowledged.   The Examiner notes that in the Restriction Requirement mailed June 17, 2020, Applicant was asked to select one of the following: (i) a keto acid and at least one additional enhancer that is a long chain monoglyceride or a C8-C16 ester of a short chain carboxylic acid or (ii) at least one skin penetration enhancer that is a sulfoxide.   Since Applicant has elected a C8-C16 ester of a short chain carboxylic acid, the Examiner will examine (i) a keto acid and at least one additional enhancer that is a short chain carboxylic acid to advance prosecution.  Applicant traversed aforementioned species election on the grounds that in requiring elections of species, the examiner has the burden to first establish that unity of invention is lacking, i.e., that the species are not so linked as to form a single general inventive 
For these reasons, the restriction requirement is maintained and hereby expressly made final. Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may 

Status of Claims
	Claims 1-20 are pending in the application. Claims 5-8,12, and 16-18 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim.   Thus, claims 1-4, 9-11, 13-15, 19 and 20 have been examined to the extent they read on the elected subject matter of record.

Priority
     Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e), 119(a-d), or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application, filed 01/04/2019 is a national stage entry of PCT/US17/40749 with an international filing date of 07/05/2017.  PCT/US17/40749 claims priority from US Provisional Application 62358956, filed 07/06/2016.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign 


Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-4, 9-11, 13-15, 19 and 20 are rejected under 35 USC 103 as being obvious over Kisak et al. (US PG Publication 2014/0178459 A1).


Applicant’s Invention

    Applicant claims a pouch for storing a transdermal delivery patch comprising an active pharmaceutical ingredient and (i) at least one skin penetration enhancer that is a keto acid and at least one additional enhancer that is a long chain monoglyceride or a C8-C16 ester of a short chain carboxylic acid, or (ii) at least one skin penetration enhancer that is a sulfoxide, wherein the pouch comprises a multilayered packaging film comprising an article side polymer layer selected from a fluoropolymer, polypropylene, polyethylene terephthalate, a low density polyethylene (LDPE), a cyclic olefin copolymer, or polyacrylonitrile/methyl acrylate-acrylonitrile/butadiene graft copolymer.







Determination of the scope and the content of the prior art
(MPEP 2141.01)

     Kisak et al. teach transdermal delivery systems, medical kits, and methods 
for using the transdermal delivery systems and kits for medical applications, 
such as delivery of contraceptive agents to control fertility (abstract).   The transdermal delivery system may comprise a backing layer affixed to an adhesive polymer matrix, where the adhesive polymer matrix provides for controlled release of at least one medicinal agent.  To achieve controlled release, the adhesive polymer matrix comprises an adhesive polymer and at least two (preferably two or three) penetration enhancers selected from the group consisting of levulinic acid (keto acid of the instant claims), glyceryl monooleate, lauryl lactate (C8-C16 ester of a short chain carboxylic acid of the instant claims, isopropyl myristate, lactic acid, and pharmaceutically acceptable salts thereof ([0008]).  A more specific embodiment provides a transdermal delivery system comprising a backing layer affixed to an adhesive polymer matrix, wherein the adhesive polymer matrix comprises: (a) about 0.5% (w/w) to about 10% (w/w) of a 
first penetration enhancer selected from the group consisting of levulinic acid 
and a pharmaceutically acceptable salt thereof; (b) about 0.5% (w/w) to about 
10% (w/w) of a second penetration enhancer selected from the group consisting 
of glyceryl monooleate and lauryl lactate; (c) an adhesive polymer.  In certain embodiments, the first penetration enhancer is levulinic acid and the second penetration enhancer is glyceryl monooleate ([0009]).   Another more specific embodiment provides a transdermal delivery system comprising a backing layer affixed to an adhesive 
of glyceryl monooleate and lauryl lactate; (c) an adhesive polymer; (d) a humectant; (e) levonorgestrel; and (f) ethinyl estradiol ([0013]).  Adhesive polymers contemplated for use include, for example, a polyacrylate copolymer, a polyisobutylene copolymer, or a silicone adhesive.  Other adhesive polymers contemplated for use in the adhesive polymer matrix include, for example, polyethylene, polypropylene, ethylene/propylene 
copolymers, ethylene/ethylacrylate copolymers, ethylene/vinyl acetate copolymers, silicone elastomers, polydimethylsiloxanes, neoprene rubber, polyisobutylene, polyacrylates, chlorinated polyethylene ([0049]).  The transdermal delivery system is contemplated to be applicable for delivery a wide array of medicinal agents.  The medicinal agents levonorgestrel and ethinyl estradiol are examples of contraceptive agents that can be included in the adhesive polymer matrix.  Exemplary other medicinal agents that may be included in the adhesive polymer matrix include progestin ([0057]).  The backing layer, when present, is affixed to the adhesive polymer matrix.  The backing layer provides support and protection of the adhesive polymer matrix.  Desirably, the backing layer is flexible so that it can be brought into close contact with a desired topical location on a subject ([0067]).  Exemplary films that may be used in the backing layer include, for example, polyolefin resins such as polyethylene and polypropylene; polyacrylic resins such as polymethyl methacrylate and polyethyl 
overlay layer may be fabricated separately, e.g., with its own releasable liner, in a separate pouch, such that the overlay may be applied at the discretion of the user ([0075]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    The difference between the invention of the instant application and that of  Kisak et al. is that  Kisak et al. do not expressly teach that the article side polymer film absorbs less than about 0.5 % by weight of the skin penetration enhancer(s) from the patch during a storage period of 6 months or longer at room temperature (limitation of instant claims 9 and 20) and that patch transdermally delivers a contraceptive amount of the API during a 7 day wear period (limitation of instant claim 11).  However, a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990). 




Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosure of both Kisak et al.  and the instant claims are  directed to a transdermal delivery systems. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Kisak et al.  to arrive at a  pouch for storing a transdermal delivery patch comprising an active pharmaceutical ingredient and (i) at least one skin penetration enhancer.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).














Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617